Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


 Sultana Ferguson, Appellant                            Appeal from the 62nd District Court of
                                                        Hopkins County, Texas (Tr. Ct. No. CV
 No. 06-15-00054-CV         v.                          41404).   Opinion delivered by Justice
                                                        Burgess, Chief Justice Morriss and Justice
 Great American Insurance Company,                      Moseley participating.
 Appellee



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We further order that the appellant, Sultana Ferguson, pay all costs of this appeal.




                                                       RENDERED JUNE 16, 2016
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk